Citation Nr: 0910087	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-39 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 
1978 and from June 1978 to September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.

The issue of entitlement to bilateral carpal tunnel syndrome 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1992 rating decision denied a claim for service 
connection for bilateral hearing loss.

2.  Evidence received since the May 1992 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss.

3.  The Veteran does not have left ear hearing loss as 
defined by VA and right ear hearing loss was not present in 
service or until years thereafter and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The Veteran's claim for service connection for bilateral 
hearing loss was denied by the San Diego, California RO in a 
May 1992 rating decision.  The Veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.  In April 
2005, the Veteran submitted a request to reopen his claim for 
service connection for bilateral hearing loss.

In the October 2007 statement of the case, it appears that 
the RO reopened the Veteran's claim for service connection 
for bilateral hearing loss and denied the claim on a de novo 
basis.  While the RO has adjudicated the issue on a de novo 
basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence submitted, 
regardless of the RO's action.  See Jackson v. Principi, 265 
F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the Veteran's claim for entitlement 
to bilateral hearing loss.  Insofar as the Veteran's claim 
has been reopened, the Veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The evidence of record prior to the May 1992 final rating 
decision did not include any evidence of current hearing loss 
according to VA standards.  The newly submitted evidence 
includes a September 2005 VA audiological examination report 
that shows the Veteran suffers from right ear hearing loss 
disability according to VA standards.  


Since this newly received evidence regarding the Veteran's 
disability shows a current disability, which was not shown by 
the evidence prior to May 1992, this evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  It also raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.  Therefore, this evidence is both 
new and material, and the Veteran's claim for entitlement to 
service connection for bilateral hearing loss is reopened.  

Service Connection

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss because it is related to his noise 
exposure in service.  He asserts that he was exposed to loud 
noise from aircraft during service, including extensive time 
on the flight line and flight deck.  The Veteran's DD-214s 
indicate that he was involved with the maintenance of 
aircraft.  Thus, there is an indication that the Veteran had 
exposure to loud noise in service.  

Service treatment records show that the Veteran received a 
number of physical examinations during his service, many of 
which included audiometric testing.  The records also reveal 
that the Veteran was in a hearing conservation program.  None 
of the audiometric data contained in any of the records show 
that the Veteran displayed hearing loss as defined by VA.  
The Veteran's May 1991 separation examination report noted 
that the Veteran complained of a subjective sensation of 
decreased hearing.  The notation also indicates that his 
audiogram had been essentially stable since 1970.  The Board 
observes that the audiogram from his separation examination 
showed the Veteran's hearing to be within normal ranges.  

A September 2005 VA audiological examination was conducted 
although the Veteran's claims file was not available at the 
time.  The examiner noted that the Veteran was a Navy 
aviation electronic technician for 22 years.  During his 
service the Veteran reported exposure to noise from aircraft, 
engines, firearms, the flight line, generators and power 
units, although with hearing protection.  After service he 
had 9 months of farm work without hearing protection and 5 
years as an aircraft electrician with hearing protection.  
Recreational noise exposure included firearms, chainsaws and 
power tools; 35 years of intermittent exposure with hearing 
protection.  The audiogram from the examination shows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
50
LEFT
10
10
15
20
25

The Veteran was noted to have speech recognition of 100 
percent in both the right and left ear.  

Upon examination the examiner noted that there was asymmetry 
with the Veteran's hearing loss, with the right ear poorer 
than the left.  The configuration of hearing loss was 
consistent with noise exposure.  The examiner diagnosed a 
mild to moderate high frequency sensorineural hearing loss in 
the right ear and normal hearing in the left, according to VA 
criteria.  The examiner opined that the etiology of the 
Veteran's hearing loss in the right ear was more likely than 
not attributable to noise exposure, but a more specific 
determination would require the presence of the claims file 
for review by the examiner.  

VA treatment records do not pertain to the etiology of 
Veteran's hearing disability.  

A November 2007 VA audiological examination was conducted and 
the examiner reviewed the Veteran's service treatment and VA 
treatment records, including the September 2005 VA 
examination report.  The Veteran reported that he had been 
bothered by hearing loss since 1980, although it occurred 
gradually.  The Veteran additionally reported that his duties 
in the military consisted of aviation electronics on the 
flight deck.  He fired weapons with his right hand and used 
hearing protection in service.  He required a hearing 
conservation program at that time.  After military service, 
he worked in aircraft maintenance for 15 years with hearing 
protection and flight deck for 6 years with hearing 
protection.  The Veteran also participated in hunting or 
recreational shooting, with hearing protection.  The Veteran 
used power tools with hearing protection and rode motorcycles 
or personal watercraft, with hearing protection.  The 
audiometric test results from the examination were reported 
as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
55
LEFT
20
20
20
25
35

The Veteran was noted to have speech recognition of 94 
percent in both the right and left ear.  

Since the Veteran has right ear auditory thresholds of 40 
decibels or higher, the Veteran has right ear hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed right ear sensorineural hearing 
loss.  The subjective factor was the difficulty in background 
noise and the objective factor was decreased right ear 
hearing acuity.  The examiner opined that the Veteran's right 
ear hearing loss was less than likely due to noise in the 
service.  Her rationale was that there was no degradation of 
hearing while the Veteran was still in service and the 
Veteran had significant non-military noise exposure.  

At a May 2008 hearing the Veteran testified that his job 
during service consisted of maintaining aircraft.  He was 
often out in the flight line and was a flight deck chief on a 
number of aircraft carriers.  He testified that his hearing 
was exceptional when he entered service but had steadily 
decreased up to separation, when it was barely normal.  He 
had not worked any flight line jobs since he left the Navy.  
During his time in service, he always used double protection 
of ear plugs and the cranial or ear muff type protection.  
The Veteran testified that he thinks that even though he used 
daily hearing protection, that the noise exposure still 
caused some damage.  It was the only reason the he indicated 
he could come up with.  The Veteran also testified that he 
was the hearing conservation officer in two commands. 

In May 2008 the Veteran submitted pages from an article 
regarding naval flight deck hearing protection use.  This 
article does not provide any indication as to the etiology of 
the Veteran's own hearing loss, however.  

In this case the Veteran currently has right ear hearing loss 
as defined by VA.  The Board concedes that the Veteran was 
exposed to loud noise while working with aircraft in the 
Navy, including on flight decks and flight lines, although 
the Veteran has testified that he always wore hearing 
protection, even double protection.  While the Veteran has 
stated his belief that his exposure to noise during military 
service caused his claimed bilateral hearing loss, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The question that must be answered in this case is whether or 
not the right ear hearing loss the Veteran currently has was 
caused by his military service.  The Veteran was exposed to 
acoustic trauma in his military service and appears to have 
had some noise exposure during his various civilian 
occupations and recreational activities, although with 
hearing protection employed.  

The record reveals that the Veteran did not have right ear or 
bilateral hearing loss as defined by VA during the service or 
within a year of discharge from service.  He also currently 
does not have left ear hearing loss as defined by VA.  
Although the Veteran asserts that his hearing loss began 
during service, there is no medical evidence showing any 
hearing loss under VA regulations or opinion linking the 
Veteran's current right ear hearing loss condition to his 
military service.  Not only is there no medical evidence in 
support of the Veteran's claim, but there is also medical 
evidence against the Veteran's claim.  As noted above, in 
November 2007 an audiologist diagnosed right ear 
sensorineural hearing loss and opined that the Veteran's 
hearing loss was less than likely caused by his military 
noise exposure.  

For the Board to conclude that the Veteran's right ear 
hearing loss had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  


Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent have been met.  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
bilateral hearing loss, by letters in April 2005 and October 
2006, before the adverse rating decision that is the subject 
of this appeal.  In the October 2006 letter, the Veteran was 
given the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  The Veteran was given VA examinations, with 
medical opinions, in connection with the claim.  The Veteran 
submitted an article regarding hearing protection.  The 
Veteran testified before the undersigned at a travel board 
hearing.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

The claim for service connection for bilateral hearing loss 
is reopened, and service connection for bilateral hearing 
loss is denied.


REMAND

The Veteran alleges he developed his bilateral carpal tunnel 
syndrome during service.  There is an indication in the 
Veteran's service treatment records that he was treated for a 
January 1986 incident during service regarding his wrist, 
which he alleges was a manifestation of his carpal tunnel 
syndrome.  Also of record is a June 2006 VA treatment record 
that notes the Veteran has carpal tunnel syndrome in both 
hands, with carpal tunnel release on the right hand in 
February 2006.  The Veteran testified during his May 2008 
hearing that his wrist began bothering him while in service 
during the 1970s, as a result of his screwdriver and wrench 
work.  He just thought it was from fatigue or overwork at the 
time, but it got worse through the 1980s and now he has done 
permanent damage.  The Veteran testified that he has had 
surgery on both his hands.  

The Board notes that the available record before it does not 
include copies of the records the Veteran referred to from 
Dr. D. B. in his December 2007 substantive appeal.  The 
records may also be part of the treatment/surgery for his 
hands he received from TriCare and/or the Bremerton Naval 
Hospital, which he referenced in his May 2008 hearing 
testimony.  These records are not in the claims file and 
appear to directly relate to the claim before the Board.  If 
available, these records should be obtained for an adequate 
determination.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


The Veteran's service treatment records document an incident 
during service regarding his wrist which he alleges was a 
manifestation of his carpal tunnel syndrome and the Veteran 
is competent to attest that he has experienced pain ever 
since his time in service.  As such his reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. 
at 83.  Therefore, the Board finds that the Veteran should be 
afforded a VA medical examination with a nexus opinion to 
determine whether his carpal tunnel syndrome is related to 
his military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided treatment 
for carpal tunnel syndrome since his 
discharge from service.  This request 
should specifically include records from 
Dr. D. B., TriCare and or Bremerton Naval 
Hospital.  After he has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

2.  Then schedule the Veteran for a VA 
medical examination to determine the 
nature and etiology of any carpal tunnel 
syndrome or neuropathy.  With respect to 
each such diagnosed disability, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disability is medically 
related to the Veteran's active military 
service, to include the impact the 
Veteran's subsequent civilian work may 
have had on the development of the 
disability.  The entire claims file must 
be made available to the designated 
examiner, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


